

117 HR 3744 IH: Stronger Communities through Better Transit Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3744IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Johnson of Georgia (for himself, Ms. Schakowsky, Mr. García of Illinois, Mr. Huffman, Ms. Pressley, Mr. Espaillat, and Mr. Carson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a program to provide grants to eligible recipients for eligible operating support costs of public transportation and associated capital improvements, and for other purposes.1.Short titleThis Act may be cited as the Stronger Communities through Better Transit Act.2.High quality transit operating support program(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5307 the following:5308.High quality transit operating support program(a)In generalThe Secretary of Transportation shall establish a program under which the Secretary may make grants to eligible recipients for eligible operating support costs of public transportation and associated capital improvements.(b)Allocation of fundingThe Secretary shall allocate funding as follows:(1)75 percent through the formula under section 5336.(2)23.75 percent through the formula under section 5311(c)(3).(3)1.25 percent to Indian Tribes through the formula under section 5311(j). (c)Eligible projects(1)In generalEligible recipients may use funding provided under this section for eligible operating support costs of public transportation and associated capital improvements that make substantial improvements to transit service as measured by a comparison to the number of revenue hours of service provided by the recipient during the covered period, including—(A)operating projects that decrease headways; (B)operating projects that expand service area, hours, or days;(C)operating projects for new or increased frequent non-fixed guideway service or frequent fixed guideway service; (D)service planning, including planning to address changing demographics, changing travel movement, network redesign (including the implementation of a plan that results in a net increase in service hours across a region, subregion, or study area), and accommodating essential service trips (including service trips for employment, healthcare facilities, child care, education and workforce training, food sources, banking and other financial institutions, and other retail shopping establishments);(E)measuring access to work and essential services, particularly for non-drivers, including data acquisition and acquiring outside support for conducting the analysis; and (F)associated capital improvements related to projects described in subparagraphs (A) through (E).(2)Covered year for revenue hours(A)Covered period definedIn this subsection, the term covered period means—(i)for the period beginning on the date of enactment of this section and ending on the last day of the fiscal year 3 fiscal years thereafter, fiscal year 2019; and(ii)for the period beginning on the first day of the fourth fiscal year after the date of enactment of this section and continuing through the last day of the following fiscal year, the fiscal year preceding the fourth fiscal year. (B)Exception for emergencyIn any fiscal year, the Secretary may change the comparison year under paragraph (1) in the case of an emergency. (3)PrioritizationRecipients of a grant under this section shall balance needs to decrease headways on low-frequency routes with needs for increased capacity on high-frequency routes when allocating operating costs and public transportation projects described in subparagraphs (A) through (C) of paragraph (1).(4)WaiverThe Secretary may waive the requirements of paragraph (3) if an eligible recipient certifies that all of the service provided by such recipient meets the baseline frequency and access measurement for access to jobs and essential services (as determined under subsection (k)) that is satisfactory to the Secretary.(d)Limitation(1)In generalA recipient of a grant under this section may not use more than 10 percent of such grant for projects described in subparagraphs (D) through (F) of subsection (c)(1).(2)Increase of limitationThe Secretary may increase the limitation in paragraph (1) to not more than 20 percent if a recipient can demonstrate that such an increase will result in substantial service improvements in a given fiscal year.(e)RequirementA preponderance of a grant received by a recipient under this section in a fiscal year shall be used for projects that primarily serve underserved communities or areas of persistent poverty. (f)Federal share(1)In generalThe Federal share of a project or program carried out using a grant awarded under this section shall be not greater than 50 percent.(2)Increased Federal share for certain areasNotwithstanding paragraph (1), the Federal share of a project or program carried out in an area of persistent poverty or an underserved community using a grant awarded under this section shall be not greater than 80 percent.(3)Federal share for Indian TribesNotwithstanding paragraph (1), for Indian Tribes receiving funding allocated under subsection (b)(3), the Federal share of a project or program carried out using a grant awarded under this section shall be 100 percent.(4)In kind matchOf the non-Federal share required under this subsection, 25 percent may be derived from amounts (other than amounts received from the Federal Transit Administration) expended for associated capital improvements related to a project or program carried out using a grant awarded under this section.(g)Period of availabilityAn amount apportioned under this section may be obligated by the recipient for 2 years after the fiscal year in which the amount is apportioned. Not later than 30 days after the end of the 2-year period, an amount that is not obligated at the end of that period shall be added to the amount that may be apportioned under this section in the following fiscal year.(h)ConditionsAs a condition of receiving a grant under this section, an eligible recipient shall—(1)in the case of a recipient in an urbanized area—(A)agree to report to the Federal Transit Administration, for inclusion in the National Transit Database—(i)service frequency and revenue vehicle hours, including revenue vehicle hours and unlinked passenger trips originating and terminating in areas of persistent poverty and underserved communities, together with such other specific data as the Secretary shall find necessary and appropriate; and(ii)the number of jobs and essential services accessible by transit, and improvement in such access, including specific reporting on access by transit for areas of persistent poverty and underserved communities; and(B)demonstrate that such recipient has surveyed, within the past year and at least every 2 years thereafter, current transit riders as well as non-riding residents of areas of persistent poverty and underserved communities regarding transit service improvements, using means designed to maximize participation from both riders and non-riders, and has published the survey in an online format;(2)in the case of a recipient that is a federally recognized tribe or Alaska Native village—(A)agree to report to the Federal Transit Administration, for inclusion in the National Transit Database, revenue vehicle hours and unlinked passenger trips, together with such other specific data as the Secretary shall find necessary and appropriate; and(B)demonstrate that such recipient has surveyed, within the past year and at least every 2 years thereafter, current transit riders as well as non-riding residents of the tribe's or village's service area regarding transit service improvements, using means designed to maximize participation from both riders and non-riders, and has published the survey in an online format; and(3)in the case of a recipient that is a State or other possession receiving assistance under section 5311—(A)agree to report to the Federal Transit Administration, for inclusion in the National Transit Database, revenue vehicle hours for each subrecipient receiving assistance under this section, including revenue vehicle hours and unlinked passenger trips originating and terminating in areas of persistent poverty and underserved communities, together with such other specific data as the Secretary shall find necessary and appropriate;(B)provide an annually updated report to the Secretary identifying those underserved communities and areas of persistent poverty in the non-urbanized areas of the State or possession that do not have any reported public transit services, or in which either the availability or utilization of rural public transit is in the bottom quintile as compared to all rural public transit services in the United States, using such measurements as shall be identified by the Secretary, together with annually updated progress toward achieving the State's or possession's strategy for establishing high-quality transit service in these unserved and underserved communities and areas of persistent poverty; and(C)demonstrate that every subrecipient of the State or posession has surveyed, within the past year and at least every 2 years thereafter, current transit riders as well as non-riding residents of areas of persistent poverty and underserved communities within the subrecipient's service area regarding transit service improvements, using means designed to maximize participation from both riders and non-riders, and has published the survey in an online format. (i)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to carry out the program established under subsection (a), including defining the terms frequent service, preponderance of a grant, primarily serve, and access to jobs and essential service for purposes of this Act, including by taking into account any necessary difference in the definition of such terms required for urbanized areas, rural areas located near urbanized areas, and remote rural areas. (j)Prohibition on privatizationAny eligible project carried out using a grant under this section shall be operated and maintained by employees of an existing public transportation provider in the service area. (k)Access measurement(1)In generalIn carrying out the program under this section, the Secretary shall set up a multimodal access measurement interface that is open to any public agency through the program under section 5505 of title 49, United States Code, to aid transit agencies in determining and reporting on access to jobs and essential services.(2)Interim dataUntil the access measurement interface under paragraph (1) is established, an eligible recipient may use other data sources to determine and report on access to jobs and essential services. (l)GAO reportNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report that reviews the outcomes of the program established under subsection (a), including new service produced and improvements in access to work and essential services, particularly for areas of persistent poverty and underserved communities.(m)Prevailing wageThe Secretary shall ensure that any labor associated with eligible operating costs or a public transportation project carried out using a grant made under this section will be paid wages not less than those prevailing on similar projects in the locality, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40. The Secretary shall make a grant under this section only after being assured that required labor standards will be maintained.(n)Maintenance of effort(1)In generalNot later than 30 days after the beginning of each fiscal year, recipients of funds under this section shall certify to the Secretary that such recipients will, with funding pledged by all sources, maintain effort with regard to transit service. As part of this certification, the transit agency shall submit to the Secretary a statement identifying the amount of funds from all sources (other than funds provided under this section and related non-Federal match) expended on transit operations during the prior fiscal year, and the amount expected to be expended on transit operations from all sources during the current fiscal year.(2)Failure to maintain effortIf a recipient of funds under this section is unable to maintain the level of effort certified pursuant to paragraph (1) for any fiscal year, the amount such recipient would have received under this section in the following fiscal year shall be reduced by one-third.(o)Rule of constructionNothing in this section shall be construed to prevent an eligible recipient from increasing service through the use of any other Federal or non-Federal funds. (p)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000,000 for each of fiscal years 2023 through 2026. (q)DefinitionsIn this section:(1)Areas of persistent povertyThe term area of persistent poverty means—(A)a county that has consistently had greater than or equal to 20 percent of the population of such county living in poverty during the most recent 30-year period for which data is available, as measured by the 1990 and 2000 decennial censuses; or(B)a census tract with a poverty rate of at least 20 percent as measured by the 2014 through 2018 5-year data series available from the American Community Survey of the Bureau of the Census.(2)Associated capital improvementsThe term associated capital improvements means capital projects described in subparagraphs (B) through (G) of section 5302(a)(1) of title 49, United States Code.(3)Eligible recipientThe term eligible recipient means a recipient or subrecipient of funds under section 5307 or 5311 of title 49, United States Code.(4)Underserved communityThe term underserved community means—(A)a census tract or block numbering area in which the median income does not exceed 80 percent of the area median income;(B)families with income not greater than 100 percent of the area median income that reside in minority census tracts;(C)families with income not greater than 100 percent of the area median income that reside in areas affected by disasters, as determined by the Administrator of the Federal Transit Administration; (D)a census tract that has a minority population of at least 30 percent or a median income of less than 100 percent of the area median income; (E)a community that has low access to jobs and essential services, as determined by the Secretary; or (F)a census block or group of geographically contiguous census blocks in which the population of any racial or ethnic minority individuals, individually or in combination, comprises 30 percent or more of the population of persons in the census block or group of geographically contiguous census blocks. .(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5307 the following: 5308. High quality transit operating support program. .(c)Sense of CongressIt is the sense of Congress that capital funding for transit should be increased. 